Name: Commission Regulation (EEC) No 2974/87 of 2 October 1987 remedying the prejudice caused by the halting of fishing by all Community vessels of sand eel and Norway pout in the waters of ICES division IV (Norwegian waters) in 1987
 Type: Regulation
 Subject Matter: fisheries;  civil law;  Europe
 Date Published: nan

 No L 280/ 12 Official Journal of the European Communities 3 . 10 . 87 COMMISSION REGULATION (EEC) No 2974/87 of 2 October 1987 remedying the prejudice caused by the halting of fishing by all Community vessels of sand eel and Norway pout in the waters of ICES division IV (Norwegian waters) in 1987 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular the third subpara ­ graph of Article 11 (4) thereof, Whereas fishing by all Community vessels of sand eel and Norway pout in the waters of ICES division IV (Norwe ­ gian waters) in 1987 was halted by Commission Regula ­ tions (EEC) No 2066/87 (2) and (EEC) No 2538/87 (3) ; whereas at the time that fishing for those species was stopped certain Member States had not exhausted their quotas and whereas the prejudice suffered by these Member States was not made good by a quota exchange or by any other measure ; Whereas, in accordance with Commission Regulation (EEC) No 493/87 of 18 February 1987 establishing detailed rules for remedying the prejudice caused on the halting of certain fisheries (4), it is necessary to state : (a) which Member States have suffered prejudice which has not been wholly removed by a quota exchange or by any other action as a result of the halting of these fisheries and the amount of the prejudice ; (b) which Member States have overfished their quotas and the amount of the overfishing ; (c) the deductions to be made from the quotas of the overfishing Member States ; (d) the additions to be made to the quotas of the preju ­ diced Member States ; and (e) the date or dates on which the deductions and addi ­ tions are to take effect : Article 1 The Annex sets out : (a) the Member State or States which have suffered preju ­ dice as a result of the halting of the fishing of sand eel and Norway pout in the waters of ICES division IV (Norwegian waters) in 1987 and the amount of the prejudice suffered ; (b) the Member State or States which have overfished their quota of sand eel and Norway pout in the waters of ICES division IV (Norwegian waters) in 1987 and the amount of the overfishing ; (c) the additions to be made to the quotas of the Member States referred to at (a), the deductions to be made from the quotas of the Member States referred to at (b) and the dates on which these additions and deduc ­ tions take effect. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . 0 OJ No L 194, 15 . 7 . 1987, p. 6 . 0 OJ No L 241 , 25 . 8 . 1987, p. 5. (4 OJ No L 50, 19 . 2. 1987, p. 13 . 3. 10 . 87 Official Journal of the European Communities No L 280/13 ANNEX Prejudiced Member States Amount of prejudice Overfishing Member States Amount of overfishing Additions to quota Deductions from quota Date of effect United Kingdom 8 500 tonnes Sandeel   250 tonnes of herring IV c exc. Blackwater stock, VII d ;  the day specified in . Article 2 United Kingdom 1 500 tonnes Norway pout 1 000 tonnes of herring II a (EC zone), IV a and b Denmark 42 604 tonnes Sandeel 250 tonnes of herring IV c exc. Blackwater stock, VII d the day specified in Article 2 \ Denmark 2 561 tonnes Norway pout 1 000 tonnes of herring II a (EC zone) IV a and b